Citation Nr: 0513675	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-36 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than July 5, 
2000 for the award of a 
20 percent disability rating for prostatitis, to include a 
claim of clear and unmistakable error in the June 1983 rating 
decision.  

2.  Whether the June 1983 rating decision that denied service 
connection for a back disorder is the result of clear and 
unmistakable error.

3.  Whether the June 1983 rating decision that denied service 
connection for a right knee disorder is the result of clear 
and unmistakable error.

4.  Whether the August 1998 rating decision that denied 
service connection for an anxiety disorder is the result of 
clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that an October 2001 statement from the 
veteran appears to raise the issue of service connection for 
a shoulder disorder.  That claim has not been developed or 
adjudicated by the RO.  The matter is therefore referred to 
that office for the appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO granted service connection for prostatitis and 
established a noncompensable disability rating in a June 1983 
rating decision; the veteran did not perfect an appeal of 
this decision.  

3.  The veteran's allegations with respect to the June 1983 
rating decision concerning the disability rating for 
prostatitis do not rise to the level of clear and 
unmistakable error.    

4.  There is no communication from the veteran or his 
representative prior to July 5, 2000 that may be accepted as 
an informal claim for an increased disability rating for 
prostatitis.  

5.  Entitlement to an increased disability rating for 
prostatitis is not factually ascertainable within the one-
year period prior to the July 5, 2000 claim.    

6.  The RO denied service connection for a back disorder and 
a right knee disorder in a June 1983 rating decision; the 
veteran did not perfect an appeal of this decision.  

7.  The correct and complete facts were not considered, and 
law and regulations were therefore not correctly applied, in 
the June 1983 rating decision, and it is clear that the 
outcome of the claims would have been manifestly different 
but for this error.

8.  The RO denied service connection for an anxiety disorder 
in an August 1998 rating decision; the veteran did not 
perfect an appeal of this decision.  

9.  Although the correct facts were not considered in the 
August 1998 rating decision, it is not clear that the outcome 
of the claim would have been manifestly different but for 
this error.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 5, 
2000 for the award of a 
20 percent disability rating for prostatitis, to include 
clear and unmistakable error in the June 1983 rating 
decision, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.105(a), 3.155(a), 3.400 (2004).  

2.  The denial of service connection for a back disorder in 
the June 1983 rating decision is the result of clear and 
unmistakable error.  38 C.F.R. § 3.105 (2004).  

3.  The denial of service connection for a right knee 
disorder in the June 1983 rating decision is the result of 
clear and unmistakable error.  38 C.F.R. § 3.105 (2004).

4.  The denial of service connection for an anxiety disorder 
in the August 1998 rating decision is not the result of clear 
and unmistakable error.  38 C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Initially, with respect to the portion of the decision that 
addresses clear and unmistakable error, the Board emphasizes 
that the VCAA is not applicable to such claims.  See Parker 
v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001).  Therefore, VCAA considerations are 
limited to a portion of the claim concerning an earlier 
effective date for an increased disability rating for 
service-connected prostatitis.  With respect to that issue, 
the Board finds compliance with the VCAA by way of a February 
2004 letter.  That letter explained the notice and assistance 
provisions of the VCAA and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the September 2004 statement of the 
case included advise as to the evidence necessary to 
substantiate the claim for an earlier effective date, as well 
as a statement of the notice and assistance requirements from 
the regulations implementing the statute.  The Board is 
satisfied that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  Although pre-
determination notice was not accomplished here, the Board has 
already determined that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements).

The Board also observes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must conform to 38 C.F.R. § 3.159(b)(1) 
and request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-21.  In this case, although 
the VCAA notice letter to the veteran does not specifically 
contain this request, the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  That letter specifically 
identified certain evidence that the RO would secure.  It 
also asked the veteran to identify any other private, VA, or 
military medical treatment, as well as any other information 
or evidence he wanted the RO to secure.  In addition, the 
letter asks the veteran to provide any other additional 
evidence.  The RO has properly pursued obtaining all evidence 
described by the veteran.  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

With respect to the duty to assist, the Board emphasizes that 
determinations of clear and unmistakable error must be made 
based on the evidence of record at the time of the rating 
decision in question.  See Grover v. West, 12 Vet. App. 109 
(1999).  The duty to assist therefore does not impact the 
claims of clear and unmistakable error addressed here.  
Otherwise, the Board finds that the RO has obtained all VA 
and private medical records as identified and authorized by 
the veteran.  The veteran and his representative have also 
provided some medical evidence.  The Board is satisfied that 
there is no relevant evidence outstanding, such that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.   

Analysis

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2004).

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable. Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 
11 Vet. App. at 214; Russell, 3 Vet. App. at 313.     

1.  Earlier Effective Date for 20 Percent for Prostatitis, to 
Include Clear and Unmistakable Error

The veteran seeks an effective date earlier than July 5, 2000 
for the award of a 
20 percent disability rating for prostatitis.  As part of the 
appeal, he argues that clear and unmistakable error was 
committed in the June 1983 rating decision that awarded an 
initial noncompensable (zero percent) rating for the 
disability.  

Initially, the Board observes that the June 1983 rating 
decision is final.  Although the veteran submitted a notice 
of disagreement with the decision, he did not perfect the 
appeal by submitted a substantive appeal after the RO issued 
the statement of the case in July 1983.  Therefore, the June 
1983 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.

The veteran and his representative essentially argue that the 
evidence of record at the time of the June 1983 rating 
decision was sufficient to warrant a compensable disability 
rating for prostatitis at that time.  This argument amounts 
to no more than disagreement with the way the RO evaluated or 
weighed the evidence of record.  Such an allegation does not 
amount to a claim of clear and unmistakable error.  Baldwin, 
13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; Russell, 3 
Vet. App. at 313.  The Board finds no other allegation of 
error of fact or law.  Therefore, the Board finds no basis to 
establish an earlier effective date for the 20 percent 
disability rating for prostatitis based on clear and 
unmistakable error in the June 12983 rating decision.  
38 C.F.R. § 3.105(a).  Accordingly, the Board will proceed to 
evaluate the general claim for an earlier effective date for 
the increased award.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

As discussed above, the RO established a noncompensable 
disability rating in the June 1983 rating decision.  
Thereafter, the veteran submitted a claim for an increase in 
June 1995.  The RO continued the noncompensable rating for 
prostatitis in a September 1995 rating decision.  The veteran 
did not initiate an appeal of that decision.  The RO received 
the veteran's claim for an increased disability rating for 
prostatitis on July 5, 2000.  In an April 2003 decision, the 
Board granted a 
20 percent disability rating for prostatitis.  The RO's 
August 2003 rating decision that implemented that decision 
established an effective date of July 5, 2000 for the award.   

First, review of the claims folder fails to reveal any 
communication from the veteran or his representative in the 
interval between the September 1995 rating decision and 
receipt of the July 5, 2000 claim that may be accepted as an 
informal claim for an increased rating for prostatitis.  
38 C.F.R. §§ 3.1(p), 3.155(a).  That is, there is no 
correspondence or other writing that reflects his intent to 
seek an increased rating for service-connected prostatitis or 
his belief that he was entitled to an increased rating for 
prostatitis. Id.  Therefore, the July 5, 2000 claim is the 
only claim for consideration in this appeal. 

Second, the Board does not find that entitlement to an 
increase was factually ascertainable at any time during the 
one-year period before July 5, 2000.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Records from F. 
Holcomb, M.D., whom the veteran identified as treating him 
for prostatitis, did not reveal any relevant treatment within 
the applicable time period.  An entry dated in January 2000 
noted a diagnosis of benign prostatic hypertrophy (BPH), but 
offered no evidence as to the severity of the service-
connected prostatitis.  Similarly, a June 2000 VA outpatient 
treatment note listed a diagnosis of BPH, but disclosed no 
information as to its severity.  See 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7527 (criteria for evaluating 
disability from prostate gland injuries or hypertrophy). 

In summary, the Board finds no evidence of an informal claim 
for an increased disability rating prior to July 5, 2000 and 
no evidence that entitlement to an increased rating is 
factually ascertainable prior to the date of claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an effective date earlier than July 5, 
2000 for the award of a 20 percent disability rating for 
prostatitis.  38 U.S.C.A. § 5107(b).  The appeal is denied.   

2.  Clear and Unmistakable Error in Denials of Service 
Connection

The June 1983 rating decision denied service connection for a 
back disorder and a right knee disorder.  It found that each 
disorder existed prior to service and was not aggravated in 
service.  The veteran submitted a notice of disagreement with 
that decision, but did not perfect his appeal by providing a 
substantive appeal after the RO issued a statement of the 
case in July 1983.  Similarly, the veteran submitted a notice 
of disagreement with the August 1998 rating decision that 
denied service connection for an anxiety disorder.  It found 
that there was no evidence of an anxiety disorder in service.  
However, the RO did not receive any substantive appeal after 
it issued the March 1999 statement of the case or July 1999 
supplemental statement of the case.  Therefore, the rating 
decisions of June 1983 and August 1998 are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.

The veteran's July 2000 claim alleges that there was clear 
and unmistakable error in the June 1983 rating decision that 
denied service connection for a back disorder and a right 
knee disorder.  He argues that there was no evidence that 
either disorder existed prior to service and states that 
service medical records contain numerous references for 
treatment of both disorders.  The veteran essentially argues 
that the RO ignored the presumption of soundness, and that 
failure to properly apply the relevant law and regulation 
constitutes clear and unmistakable error.  The veteran also 
alleges that there was clear and unmistakable error in the 
August 1998 rating decision that denied service connection 
for an anxiety disorder.  Again, he states that there was no 
evidence of anxiety prior to service and that service medical 
records reflect treatment for the disorder.  In her September 
2002 submission, the veteran's representative adds the 
argument that, if there was evidence of preexisting 
disability, the RO failed to consider the presumption of 
aggravation.    

The law in effect at that time provided as follows: "For the  
purpose of section 310 of this title [now codified at 
38 U.S.C. § 1110], every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C. § 311 [now codified at 38 U.S.C. § 1111] 
(1982).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(1983).

Review of service medical records reveals that the veteran's 
January 1967 pre-induction examination and report of medical 
history are completely negative for any abnormalities of the 
back or right knee.  38 C.F.R. § 3.304(b).  Therefore, the 
veteran must be presumed to have been in sound condition at 
entrance to service unless there is clear and unmistakable 
evidence that a disorder existed prior to service.  38 U.S.C. 
§ 311.  With respect to the back, an entry dated in October 
1967 referred to an old judo injury, and notes dated in 
October 1969 referred to a history of a football injury four 
years ago while in high school.  There was no history 
concerning any previous right knee injury, though X-rays of 
the knee taken in October 1967 provided a diagnosis of old 
untreated Osgood-Schlatter disease.    

Considering this evidence in light of the law in effect at 
the time, the Board finds that correct and complete facts 
were not considered, and law and regulations were therefore 
not correctly applied, in the June 1983 rating decision, and 
it is clear that the outcome of the claims would have been 
manifestly different but for this error.  Specifically, there 
is error in the RO's finding that the back disorder and right 
knee existed prior to service.  The entries in service 
medical records reflecting the veteran's history of prior 
back injury are patently insufficient to constitute clear and 
unmistakable evidence that a back disorder existed prior to 
service.  Similarly, the single finding of right knee 
disorder characterized as "old" is not clear and 
unmistakable evidence.  Moreover, there is in-service 
evidence of back and right knee disorders with post-service 
evidence of continued symptoms.  Therefore, but for the error 
in determining that a back disorder and a right knee disorder 
existed prior to service, the Board is convinced that 
reasonable minds could not differ as to the conclusion that 
the outcome of the claims would have been manifestly 
different.  Fugo, 6 Vet. App. 43-44.  Thus, the Board finds 
clear and unmistakable error in the June 1983 rating decision 
that denied service connection for a back disorder and a 
right knee disorder.  38 C.F.R. § 3.105.  Accordingly, the 
June 1983 rating decision is reversed and service connection 
is established for a back disorder and a right knee disorder.   

On the other hand, the Board finds no clear and unmistakable 
error in the August 1998 rating decision that denied service 
connection for an anxiety disorder. Id.  The RO denied the 
claim, finding no evidence of an anxiety disorder in service.  
However, service medical records plainly disclose the 
veteran's psychiatric hospitalization in February 1969 and 
March 1969.  Therefore, the RO clearly erred in the basis for 
its denial.  However, even accepting the premise that error 
occurred, it is not absolutely clear that a different result 
would have ensued if not for that error.  Fugo, 6 Vet. App. 
43-44.  The balance of the evidence of record at the time of 
the August 1998 rating decision showed a diagnosis of 
depression associated with the veteran's marital and familial 
stressors, but no diagnosis of an anxiety disorder related to 
service.  If the RO had correctly read the service medical 
records, at most, it would have been obligated to undertake 
additional development, i.e., a psychiatric examination with 
an opinion as the correct diagnosis and any possible 
relationship to the in-service hospitalization.  However, 
failure to undertake such action is no more than a deficiency 
in the duty to assist, which is not a basis for finding clear 
and unmistakable error.  Baldwin, 13 Vet. App. at 7; 
Shockley, 11 Vet. App. at 213; Caffrey, 6 Vet. App. at 383-
84.  Moreover, the Board cannot be sure that the overall 
outcome of the claim would have been manifestly different but 
for the error.  Fugo, 6 Vet. App. at 43-44.  Therefore, the 
error cannot be clear and unmistakable. Id.  The appeal is 
denied.             


ORDER

An effective date earlier than July 5, 2000 for the award of 
a 20 percent disability rating for prostatitis, to include a 
claim of clear and unmistakable error in the June 1983 rating 
decision, is denied.  

The denial of service connection for a back disorder in the 
June 1983 rating decision is the result of clear and 
unmistakable error.  The rating decision is reversed and 
service connection for a back disorder is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  

The denial of service connection for a right knee disorder in 
the June 1983 rating decision is the result of clear and 
unmistakable error.  The rating decision is reversed and 
service connection for a right knee disorder is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  




	(CONTINUED ON NEXT PAGE)
The denial of service connection for an anxiety disorder in 
the August 1998 rating decision is not the result of clear 
and unmistakable error.  The appeal is denied.  



	                        
____________________________________________
	MARJORIE A. AUER	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


